DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 16, in the reply filed on 11/04/2022 is acknowledged.
Claims 17 -21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  See MPEP 2111.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 8, 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Camorani et al. (EP 1 283 097 A1; EP’097), in view of SCARDOVI (US PGPub. No. 2020/0039108 A1: Scardovi).
Regarding claim 1. EP’097 discloses a pressing method for pressing ceramic slabs or tiles (see EP’097 at [0001]), wherein the pressing takes place through a press (e.g., see EP’097 at [0020], “… belt conveyor means 3, advancing the powders to be pressed at a press with mould means 4 for ceramic tiles 5 [Figure 4]”), structured to press a maximum format (e.g., see EP’097 FIG. 18, element 14 “compacted material”) comprising following steps: 
spreading a layer (e.g., see EP’097 FIGs. 1 – 4, main strip/layer 6, decorative strip/layer 8) of granular or powdered material (see EP’097 at [0019], “With the term "powders", each movable material at the solid state, including granular materials, ceramic glazes and clay compounds is indicated.”), on a pressing plane (e.g., see EP’097 FIG. 1 – 4, “belt conveyor means,” 3), wherein 
the layer (e.g., 6) comprises at least a first zone (see EP’097 FIGs. 34, 35 having powders 6, 8), which has a smaller area and border than the maximum format (e.g., see FIG. 34, strip/layers 6, 8 have a smaller area and border than the maximum format 14 of the pressed layer), and 
at least a second zone (e.g., see EP’097 FIGs. 34, 35 “exceeding portions” 71; [0067]), which has an area and border conformed so that the total border and area of the layer correspond to the maximum format (e.g., see EP’097 at [0067] and FIGs. 34 – 35); 
pressing the layer using a press (e.g., see EP’097 at [0021], “The strip of powders 6, 8 which passes on the belt conveyor means 3 between the rolls 12 and 13 is compacted to a greater or lower extent depending on the distance between the axes A and B, in such a way as to obtain, at the exit of the rolls 12, 13, from powders forming the strip 6, 8, a compacted layer 14, which is coherent…”); 
separating at least a main portion (e.g., see EP’097 FIG. 18, element 17) of the first zone (e.g., 17) from the second zone (e.g., “portion,” 35; see EP’097 at [0033], “…in the pressing cycle, the areas of the layer of compacted material 14, which are subjected to the action of the upper frame means 23, cause an interruption of the continuity of such a layer; when the moving plane 15, rotating about the axis Z, goes down with respect to the bottom 19, its edge nearest to the bottom 19 is no longer complanate thereto and thus only the portion 35 of the layer of compacted material 14, which are not subjected to the action of the frame means 23 and of the punch 18, are severed from the layer 14 along a fracture line Y”; see also EP’097 at [0046 – 0048]).

However, EP’097 fails to specifically disclose the first zone being made exclusively of a granular or powdered primary material, and the second zone made exclusively of a granular or powdered secondary material, different from the primary material. In contrast, EP’097 discloses both zones comprises both granular or powdered materials (e.g., EP’097 “main strip/layer” 6 and “decorative strip/layer” 8), although separated in different layers (see EP’097 FIGs. 1 – 4, 23 and 37, for example). 
Nonetheless, EP’097 at [0043 – 0044] that it is possible, between the rolls 12, 13 and the mould means 4, “further decorating means may be inserted to distribute decorating substances on the upper face of the layer 14 of compacted powders. Moreover, the surface of the roll 13 may be suitably hollow, or in relief, to obtain reliefs or, respectively depressions, in the upper face of the strip 6, 8 in such a way as to be able to produce seats on the strip 14 suitable to receive further decorating substances.”

In the same field of endeavor of apparatuses and method for manufacturing ceramic articles (e.g., slab or tiles, see Scardovi at [0025]), Scardovi [0026] discloses a machine 2 comprising a compacting device 3 (analogous to the claimed “Press”), designed to compact the powder material (ceramic powder material CA [of a first type] and CB [of a second type]; see Scardovi at [0027]) so as to obtain a layer of compacted powder KP, a conveyor assembly 5, a feeding assembly 9 (comprised of feeding device 10 containing the powder CA in containment chamber 12 and feeding device 11 containing powder CB in containment chamber 14 [analogous to EP’097 “hopper distributing means” 2, 9]; see Scardovi’ FIG. 1 and Scardovi at [0027]).
Scardovi discloses that the powders materials CA/CB are ceramic, and can be of different colors, making possible to create chromatic effects and/or designed to provide different physical characteristics to the ceramic articles “T”, Scardovi at [0029].
Scardovi further discloses the method and apparatus comprises a control unit 20, capable of storing a desired reference distribution 21 (see FIGs. 2 & 3) of the first and of the second type of powder materials CA and CB, the control unit 20 controls the operating device 18, based on the data detected by the detection device 19 “so as to reproduce (on the conveyor assembly 5) the reference distribution 21.” See Scardovi at [0032].
The control unit 20 feeds the reference distribution 21 along the virtual path VP along a virtual reference front RP according to the data detected by the detection device 19. See Scardovi at [0039-0040] and FIG. 3. Then, “the control unit 20 enables the output of the powder material CA and/or CB at a specific time through passage areas 16 and/or 17 depending on the type of powder material CA and/or CB indicated at the specific time, in the reference distribution 21, and in the positions of the virtual reference front RP corresponding to said passage areas 16 and/or 17.” Scardovi at [0041].
That is, Scardovi’s method and apparatus is capable of depositing the ceramic powder material selectively, in a desired pattern, and is capable of dispensing one type of ceramic powder in one area excluding the second type of ceramic material. See Scardovi at [0043-0045].

It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify EP’097 method with the control unit of Scardovi, so that a first zone is  made exclusively of a granular or powdered primary material, and the second zone made exclusively of a granular or powdered secondary material, different from the primary material, as taught by Scardovi.
One of ordinary skill would have been motivated to modify EP’097 with the control unit of Scardovi, since Scardovi teaches that by providing different ceramic powders materials CA/CB, e.g., of different colors and/or designed to provide different physical characteristics to the ceramic articles, the control unit makes possible to create desired designs and chromatic effects on the ceramic articles. Scardovi at [0029] and [0039-0045].

Regarding claim 2. EP’097/Scardovi discloses the method according to claim 1, comprising a step of subdividing the main portion (e.g., EP’097 “compacted material” 14) into a determined number of portions having a smaller surface area (see EP’097 at FIG. 18 and [0033]).

Regarding claim 3. EP’097/Scardovi discloses the method according to claim 1, wherein the second zone (see the annotated copy of a portion of EP’097 FIG. 18 below) comprises one or more lateral zones (e.g., EP’097 portions 35, see the below annotated figure) flanked to the first zone (e.g., the area inside the fracture line Y, see the below annotated figure).

    PNG
    media_image1.png
    501
    1041
    media_image1.png
    Greyscale


Regarding claim 4. EP’097/Scardovi discloses the method according to claim 1, wherein the first zone (e.g., the area inside the fractured line Y in EP’097) has a rectangular border (e.g., see the above annotated copy of EP’097 FIG. 18).

Regarding claim 5. EP’097/Scardovi discloses the method according to claim 4, wherein the second zone (e.g., the area outside the fractured line Y in the above annotated copy of EP’097 FIG. 18) comprises one or two lateral zones (e.g., EP’097 portions 35) flanked to opposite sides of the first zone (e.g., the area inside the fractured line Y).

Regarding claim 6. EP’097/Scardovi discloses the method according to claim 5, wherein the second zone (e.g., EP’097 the areas outside the fractured line Y in FIG. 18) comprises one or two transversal zones (see the annotated copy of EP’097 FIG. 18 below) flanked to opposite sides of the first zone (e.g., EP’097 the areas inside the fractured line Y in FIG. 18).

    PNG
    media_image2.png
    501
    830
    media_image2.png
    Greyscale
Regarding claim 7. EP’097/Scardovi discloses the method according to claim 1, comprising a step of recovering and reusing the granular or powdered material separated from the main portion for spreading the second zone of another layer – EP’097 discloses at [0021], “at the end of the pressing cycle, the layer 14 is advanced by the said rolls until the elimination, from the pressing area, of scrap materials 20 (analogous to the claimed “the granular or powdered material separated from the main portion”), which may be collected by a crusher 21 and introduced again into the process as powders (analogous to the claimed “for spreading the second zone of another layer”).

Regarding claim 8. EP’097/Scardovi discloses the method according to claim 7, wherein the recovery and reuse step comprises at least a step of crushing the granular or powdered material – EP’097 at [0021] discloses, “…which may be collected by a crusher 21 and introduced again into the process as powders”.


Regarding claim 13. EP’097/Scardovi discloses the method according to claim 1, comprising a step of spreading a surface layer of primary material above the layer – e.g., see EP’097 FIG. 4 and  [0043 – 0044] discloses that it is possible, between the rolls 12, 13 and the mould means 4, “further decorating means may be inserted to distribute decorating substances on the upper face of the layer 14 of compacted powders,” and Scardovi discloses that the ceramic granular/powder material CP of the initial layer could consist of one or both of the ceramic granular/powder materials CA and CB, and states “It is thus possible to create chromatic effects in the thickness of the ceramic articles T. These chromatic effects are for example visible in the edges of the ceramic articles. Alternatively or in addition, the powder materials CA and CB are designed to deliver different physical characteristics to the ceramic articles T.” See Scardovi at [0029-0032].
	Therefore, both EP’097 and Scardovi teaches a step of further spreading ceramic granular/powder over the initial layer.
	It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to modify EP’097/Scardovi ceramic articles pressing method with a step of spreading a surface layer of primary material above the layer, as taught by Scardovi.
	One of ordinary skill would have been motivated to modify EP’097/Scardovi method with a further step of  spreading a surface layer of primary material above the layer for the purpose of e.g., to create chromatic effects in the thickness of the ceramic articles visible in the edges of the ceramic articles, and/or to deliver different physical characteristics to the ceramic articles, as taught by Scardovi at [0029-0032].

Regarding claim 14. EP’097/Scardovi discloses the method according to claim 1, comprising a step of spreading a surface layer of a third material above the layer – EP’097 FIG. 4 and  [0043 – 0044] discloses that it is possible, between the rolls 12, 13 and the mould means 4, “further decorating means may be inserted to distribute decorating substances on the upper face of the layer 14 of compacted powders.”

Regarding claim 15. EP’097/Scardovi discloses the method according to claim 14, comprising a step of recovering and reusing the granular or powdered material separated from the main portion, wherein a determined quantity of granular or powdered material separated from the main portion  is mixed with the primary material for spreading the first zone of another layer – EP’097 discloses at [0021], “at the end of the pressing cycle, the layer 14 is advanced by the said rolls until the elimination, from the pressing area, of scrap materials 20 (analogous to the claimed “the granular or powdered material separated from the main portion”), which may be collected by a crusher 21 and introduced again into the process as powders (analogous to the claimed “for spreading the second zone of another layer”).

Regarding claim 16. EP’097/Scardovi discloses the method according to claim 1, comprising a step of recovering and reuse the granular or powdered material separated from the main portion for spreading a base or intermediate layer within the thickness of another layer – In this case, EP’097 at [0021] discloses the recovering and reuse step of the granular/powder materials being introduced again into the process as powders, and at [0043 – 0044] discloses that it is possible, between the rolls 12, 13 and the mould means 4, “further decorating means may be inserted to distribute decorating substances on the upper face of the layer 14 of compacted powders,” see EP’097 at FIG. 37 where the formed article comprises 3 different layers. 
Moreover Scardovi discloses that the ceramic granular/powder material CP of the initial layer could consist of one or both of the ceramic granular/powder materials CA and CB, and states “It is thus possible to create chromatic effects in the thickness of the ceramic articles T. These chromatic effects are for example visible in the edges of the ceramic articles. Alternatively or in addition, the powder materials CA and CB are designed to deliver different physical characteristics to the ceramic articles T.” See Scardovi at [0029-0032].
	Therefore, both EP’097 and Scardovi teaches a step of further spreading ceramic granular/powder over the initial layers.
	It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to modify EP’097/Scardovi ceramic articles pressing method with a step of recovering and reuse the granular or powdered material separated from the main portion for spreading a base or intermediate layer within the thickness of another layer, as taught by Scardovi.
	One of ordinary skill would have been motivated to modify EP’097/Scardovi method with a further step of recovering and reuse the granular or powdered material separated from the main portion for spreading a base or intermediate layer within the thickness of another layer for the purpose of e.g., to create chromatic effects in the thickness of the ceramic articles visible in the edges of the ceramic articles, and/or to deliver different physical characteristics to the ceramic articles, as taught by Scardovi at [0029-0032].

Claim(s) 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP’097 in view of Scardovi, as applied to claim 7 above, and further in view of D. D. BOATRIGHT, JR. et al. (US Pat. No. 3,540,093; Boatright).
Regarding claim 9. EP’097/Scardovi discloses the method according to claim 7, except for, wherein the recovery and reuse step comprises at least a step of particle size selection or screening of the granular or powdered material.
	
	In the same field of endeavor of methods and apparatus for the manufacture of pressed ceramic articles, Boatright discloses a method and means for the rapid manufacture of pressed ceramic composition bodies such as wall and floor tile and other formed articles. See Boatright Col. 1, ll. 21 – 33.
	Boatright discloses the method utilizes scrap material resulting from excess material trimmed during a pressing operation, is collected and returned to the flow of granulated, pre-mixed material at a point just before the step of pulverizing and screening the pre-mixed roll pressed material (see Boatright at Col. 3, ll. 68 – 73), and includes “controlling moisture of the pre-mixed material at the strip forming rolls within a selected range for a selected ceramic composition material so that the continuous rolled strip of material may be rolled without difficulty, be of selected hardness, and avoid development of laminations and tile surface blisters” (see Boatright at Col. 3, ll. 73 – 75 cont. Col. 4, ll. 1 – 4).
	 Boatright discloses that it is desirable, in the scrap return line, to provide a pulverizing mill for initially reducing the scrap material to a predetermined selected particle size and range, and that “the amount of scrap material returned at any one moment to the main flow of pre-mixed composition material depends upon the characteristic and condition of the pre-mixed material and the scrap material since it is desirable to introduce to the roll press means 32 a composition material having a predetermined moisture content, bulk density, particle size range, and hardness.” Boatright at Col. 6, ll. 39 – 49.
	Boatright discloses that for the manufacture of ceramic articles, a “desirable granulation particle size lies between 8 mesh to 100 mesh” (see Boatright at Col. 6, ll. 57 – 68). The pulverizing machine may be equipped with a 8 mesh wire screen “in order to limit maximum particle size,” but a different size mesh wire screen can be selected based on the desired material mixture. See Boatright at Col. 6, ll. 69 – 75.

It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify EP’097/Scardovi pressing method for pressing ceramic slabs or tiles, wherein the recovery and reuse step comprises at least a step of particle size selection or screening of the granular or powdered material, as taught by Boatright.
One of ordinary skill in the art would have been motivated to modify EP’097/Scardovi with the step of particle size selection or screening of the granular/powder material of Boatright for the purpose of provide a pulverized, screened reused granular/powder material of the same particle size range as the initial unused granular/powder material, since Boatright teaches that it is desirable, in the scrap return line, to provide a pulverizing mill for initially reducing the scrap material to a predetermined selected particle size and range, and that “the amount of scrap material returned at any one moment to the main flow of pre-mixed composition material depends upon the characteristic and condition of the pre-mixed material and the scrap material since it is desirable to introduce to the roll press means 32 a composition material having a predetermined moisture content, bulk density, particle size range, and hardness.” Boatright at Col. 6, ll. 39 – 49.

Regarding claim 10. EP’097/Scardovi/Boatright discloses the method according to claim 7, wherein the recovery and reuse step comprises at least a step of moistening the granular or powdered material (e.g., see Boatright at Col. 5, ll. 3 – 14 and Col. 7, ll. 1 – 6).

Regarding claim 11. EP’097/Scardovi/Boatright discloses the method according to claim 7, wherein the recovery and reuse step comprises at least a step of mixing the granular or powdered material with a prefixed quantity of primary material – Boatright discloses “the amount of scrap material returned at any one moment to the main flow of pre-mixed composition material depends upon the characteristic and condition of the pre-mixed material and the scrap material since it is desirable to introduce to the roll press means 32 a composition material having a predetermined moisture content, bulk density, particle size range, and hardness.” Boatright at Col. 6, ll. 39 – 49.

Regarding claim 12. EP’097/Scardovi/Boatright discloses the method according to claim 1, comprising a step of recovering and reusing the granular or powdered material separated from the main portion, wherein a determined quantity of granular or powdered material separated from the main portion is mixed with the primary material for spreading the first zone of another layer – e.g., see Boatright at Col. 6, ll. 39 – 49.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHIESA, CAMILLO (IT 1191800 b); Discloses a method and a plant for the manufacture of tiles having areas of different colors. 
KAKAMU et al. (AU-662837-B); Discloses a manufacturing method for a tile having a pattern made by pressing and forming molding materials into one body and burning the body, wherein said materials are composed of a plurality of molding materials of different colors, said molding materials of different colors are disposed into an inside space of a pressure forming die while being divided from each other in a planar direction of said inside space and while having each color thereof extend from one side to another side of a thickness direction of said inside space; said molding materials are pressed and formed integrally into a molded body in said inside space; and the molded body is burned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712